Exhibit 10.4


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
April 24, 2018 and is entered into by and between GENOCEA BIOSCIENCES, INC., a
Delaware corporation (“Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
itself and the Lender (in such capacity, the “Agent”).
RECITALS
A.    Borrower and the Lenders party thereto entered into that certain Loan and
Security Agreement, dated as of November 20, 2014, as amended by that certain
First Amendment to Loan and Security Agreement dated as of December 17, 2015,
and as further amended by that certain Second Amendment to Loan and Security
Agreement dated as of January 22, 2018, and as may be further amended, restated,
supplemented, or otherwise modified from time to time prior to the effectiveness
hereof (the “Original Loan and Security Agreement”);
B.    The parties to the Original Loan and Security Agreement have agreed to
amend and restate the Original Loan and Security Agreement as set forth in this
Agreement, without constituting a novation;
C.    Borrower has requested Lender to make available to Borrower a term loan
(“Term Loan Advance”) in an aggregate principal amount of up to Fourteen Million
Dollars ($14,000,000) (the “Maximum Term Loan Amount”); and
D.    Lender is willing to make the Term Loan Advance on the terms and
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, Borrower, Agent and Lender agree as follows:
SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION
1.1    Unless otherwise defined herein, the following capitalized terms shall
have the following meanings:
“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property, in each case, not constituting any (i)
accounts securing Borrower’s reimbursement obligations under letters of credit
permitted hereunder, (ii) accounts used solely to fund payroll or employee
benefits or (iii) withholding tax, benefits, trust, escrow or fiduciary
accounts, which grants to Agent a perfected first priority security interest in
the subject account or accounts.
“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.
“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of the funds due to an administrative error in connection with
the institution and execution of the ACH Authorization.
“Advance(s)” means the Term Loan Advance.
“Advance Date” means the funding date of any Advance.
“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A.
“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
“Agent” has the meaning given to it in the preamble to this Agreement.
“Agreement” means this Loan and Security Agreement, as amended from time to
time.
“Amortization Date” means June 1, 2019; provided, however, that if Performance
Milestone I occurs prior to May 31, 2019, at the request of Borrower, the
Amortization Date shall mean December 1, 2019; provided however, that if
Performance Milestone II occurs prior to November 30, 2019, at the request of
Borrower, the Amortization Date shall mean June 1, 2020.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.
“Anti Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Assignee” has the meaning given to it in Section 11.13.
“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Board” means Borrower’s board of directors.
“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.
“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.
“Cash” means all cash and liquid funds.
“Cash Equivalents” means: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within two years from the date of acquisition thereof,
(b) commercial paper maturing no more than two years from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with an IDC Rating of greater than 150 maturing no
more than two years from the date of investment therein and (d) money market
accounts. For the avoidance of doubt, this definition is only applicable for the
calculation of the Liquidity Requirement.
“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower or any Subsidiary, sale or exchange of outstanding
shares (or similar transaction or series of related transactions) of Borrower or
any Subsidiary in which the holders of Borrower or Subsidiary’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower or Subsidiary is the surviving entity, or (ii) sale or issuance
by Borrower of equity securities to one or more purchasers, in a single
transaction or series of related transactions not registered under the
Securities Act, which securities represent, as of immediately following the
closing (or, if there be more than one, any closing) thereof, fifty percent
(50%) or more of the then-outstanding total combined voting power of Borrower,
other than an issuance of equity securities in a bona fide equity financing or
an issuance to the Borrower’s existing shareholders.
“Claims” has the meaning given to it in Section 11.10.
“Closing Date” means the date of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means the property described in Section 3.
“Common Stock” means the common stock, $0.001 par value per share, of Borrower.
“Confidential Information” has the meaning given to it in Section 11.12.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.
“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.
“Default Rate” is defined in Section 2.3.
“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.
“Domestic Subsidiary” means a Subsidiary of that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
“Eligible Cash” means all unrestricted and unencumbered cash and Cash
Equivalents; provided that Eligible Cash shall not include any cash or Cash
Equivalents in (i) accounts or any amounts securing Borrower’s reimbursement
obligations under letters of credit permitted hereunder, (ii) accounts used to
fund payroll or employee benefits or (iii) withholding tax, benefits, trust,
escrow, fiduciary, or similar accounts.
“End of Term Charge” is defined in Section 2.5.
“Equity Rights Letter Agreement” means the Equity Rights Letter Agreement dated
as of November 20, 2014 by and between Agent and Borrower, as amended by that
certain Amendment to Equity Rights Letter Agreement dated as of even date hereof
by and between Agent and Borrower.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Event of Default” has the meaning given to it in Section 9.
“Facility Charge” means one-half of one percent (0.50%) of the Maximum Term Loan
Amount, which is Seventy-Thousand Dollars ($70,000).
“Financial Statements” has the meaning given to it in Section 7.1.
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.
        “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time, consistently applied, except
that for purposes of the classification of operating leases (other than with
respect to Section 7.1), GAAP shall be determined on the basis of such
principles in effect on the Closing Date. For purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect and consistent
with those used in the preparation of the most recent audited or unaudited
financial statements filed with the Securities and Exchange Commission in a Form
10-K or Form 10-Q (with such changes as are permitted to be made to GAAP
pursuant to Section 7.1). 
“IDC Rating” means: IDC Financial Publishing, Inc.’s rankings of financial
ratios to determine the safety ratings of banks, bank holding companies savings
institutions and credit unions.
“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services,
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations; provided that Indebtedness shall not include (i) trade credit
entered into in the ordinary course of business due within sixty (60) days, (ii)
prepaid or deferred revenue arising in the ordinary course of business and (iii)
endorsements of checks or drafts arising in the ordinary course of business.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.
“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.
“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person. The amount of any Investment
at any time shall be the original principal amount thereof less all dividends,
distributions, interest payments, returns of principal or equity or other amount
received on the sale or disposition of such Investment on or before such time
and shall, if made by the transfer or exchange of assets other than cash, be
deemed to have been made in an amount equal to the fair market value of such
assets at the time of such Investment.
“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.
“Lender” has the meaning given to it in the preamble to this Agreement.
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest; provided that in no event
shall an operating lease entered into in the ordinary course of business or any
precautionary UCC filings made pursuant thereto by an applicable lessor or
lessee, be deemed to be a Lien.
“Liquidity Requirement” shall have the meaning assigned to such term in Section
7.16.
“Loan” means the Advances made under this Agreement.
“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, the Equity Rights Letter Agreement, any
subordination agreement, and any other documents executed in connection with the
Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.
“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Borrower; or (ii) the ability of Borrower to perform the Secured Obligations
in accordance with the terms of the Loan Documents, or the ability of Agent or
Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.
“Maximum Term Loan Amount” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.
“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Original End of Term Charge” is defined in Section 2.6.
“Original Term Loan Advances” is defined in Section 2.1(a).
“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.
“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.
“Performance Milestone I” means confirmation by Agent, in Agent’s reasonable
discretion, after the Closing Date, but on or prior to May 31, 2019 that (a)
Borrower has delivered evidence satisfactory to Agent in Agent’s reasonable
discretion that [* * *]; (b) at least one of the following milestones have been
achieved: [* * *] and (c) no Event of Default has occurred or is continuing.
“Performance Milestone II” means confirmation by Agent, in Agent’s reasonable
discretion, that after the Closing Date, but on or prior to November 30, 2019
(a) Performance Milestone I has occurred and (b) [* * *].
“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $150,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the lesser of the cost or fair market value of the
Equipment financed with such Indebtedness; (iv) Indebtedness to trade creditors
incurred in the ordinary course of business, including Indebtedness incurred in
the ordinary course of business with corporate credit cards; (v) Indebtedness
that also constitutes a Permitted Investment; (vi) Subordinated Indebtedness;
(vii) reimbursement obligations in connection with letters of credit that are
secured by cash or cash equivalents and issued on behalf of Borrower or a
Subsidiary thereof in an amount not to exceed $475,000 at any time outstanding,
(viii) other Indebtedness in an amount not to exceed $150,000 at any time
outstanding, and (ix) extensions, refinancings, renewals, modifications,
amendments or restatements of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified do not impose
materially more burdensome terms upon Borrower or its Subsidiary, as the case
may be.
“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the date of investment therein, and (d) money market
accounts; (iii) repurchases of stock from former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board; (viii) Investments consisting of travel
advances in the ordinary course of business; (ix) Investments in newly-formed
Domestic Subsidiaries, provided that each such Domestic Subsidiary enters into a
Joinder Agreement promptly after its formation by Borrower and execute such
other documents as shall be reasonably requested by Agent; (x) Investments in
Foreign Subsidiaries approved in advance in writing by Agent; (xi) Investments
in joint ventures in which (a) Borrower has the power to direct or cause the
direction of the management and policies of such joint venture, whether through
ownership of voting securities or by contract or otherwise and (b) the aggregate
cash Investments by Borrower and/or its Subsidiaries with respect to, and in
connection with, any such joint venture, at any time outstanding does not exceed
$1,000,000 and not to exceed $3,000,000 in the aggregate for all joint ventures;
(xii) Investments consisting of Permitted Indebtedness; (xiii) additional
Investments that do not exceed $250,000 in the aggregate; (xiv) any Investments
permitted by Borrower’s investment policy attached hereto as Exhibit I, as
amended from time to time, provided that any such amendment thereto has been
approved in writing by Lender; and (xv) Investments in Securities Corporation,
provided that Borrower is, at all times, in compliance with the Liquidity
Requirement.
“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness, provided such Liens only encumber assets and property
of Borrower that are subject to a first priority perfected security interest in
favor of Agent (ix) leasehold interests in leases or subleases and licenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) Liens on cash
or cash equivalents securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness; and (xv) Liens incurred in connection with
the extension, renewal or refinancing of the Indebtedness secured by Liens of
the type described in clauses (i) through (xi) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed, refinanced, modified, amended or restated (as may have
been reduced by any payment thereon) does not increase.


“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) licenses and similar arrangements for the use of Intellectual
Property in the ordinary course of business and licenses that could not result
in a legal transfer of title of the licensed property but that may be exclusive
in the ordinary course of business, (iii) dispositions of worn-out, obsolete or
surplus Equipment at fair market value in the ordinary course of business, (iv)
the use or transfer of money or cash equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents and in the
ordinary course of business, (v) consisting of Permitted Liens, (vi) other
Transfers of assets having a fair market value of not more than $250,000 in the
aggregate in any fiscal year, and (vii) any transfers from time to time between
Borrower and Securities Corporation, provided that Borrower, is at all times, in
compliance with the Liquidity Requirement.
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.
“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.
“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.
“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.
“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loan Advance then outstanding.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Securities Corporation” means Genocea Securities Corp., a Massachusetts
securities corporation.
“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.
“Securities Act” means the Securities Act of 1933, as amended.
“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole reasonable discretion.
“Subsequent Financing” means the closing of any Borrower financing which becomes
effective after the Closing Date and results in aggregate proceeds to Borrower
of at least $10,000,000.
“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.
“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make the Term Loan Advance to Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.
“Term Loan Advance” is defined in Recital C hereof.
“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of either (i) seven and three quarters of one percent (7.75%), or
(ii) the sum of (A) seven and three quarters of one percent (7.75%), plus (B)
the Prime Rate minus (C) five percent (5.0%). The Term Loan Interest Rate will
change from time to time on the day the Prime Rate changes.
“Term Loan Maturity Date” means May 1, 2021.
“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.
“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.
“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
“Warrant” means, collectively, (a) the Warrant Agreement dated as of November
20, 2014, by and between Agent and Borrower and (b) the Warrant Agreement dated
as of even date herewith by and between Agent and Borrower, in each case, as may
be amended, restated or modified from time to time.
Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.
SECTION 2.     THE LOAN
2.1    Term Loan.
(a)    Advance. Pursuant to the Original Loan and Security Agreement, the
Lenders party thereto extended the “Term A Loan Advance” and the “Term B Loan
Advance” (each as defined in the Original Loan and Security Agreement) to
Borrower in the original aggregate principal amount of Seventeen Million Dollars
($17,000,000) (the “Original Term Loan Advances”).  Borrower acknowledges and
agrees that, as of the Closing Date, Thirteen Million Three Hundred Sixteen
Thousand One Hundred Four and 36/100 Dollars ($13,316,104.36) of the principal
amount of the Original Term Loan Advances remains outstanding and such entire
outstanding principal balance shall for all purposes hereunder be deemed to
constitute and be referred to, and hereby is converted into, the Term Loan
Advance hereunder, without constituting a novation. Such conversion of the
Original Term Loan Advances into the Term Loan Advance hereunder shall be deemed
an Advance on the Closing Date for purposes of this Agreement. The aggregate
outstanding Advances shall not exceed the Maximum Term Loan Amount. Subject to
the terms and conditions of this Agreement, Lender will severally (and not
jointly) make, in an amount not to exceed its respective Term Commitment, and
Borrower agrees to draw, the Term Loan Advance on the Closing Date.
(b)     Advance Request. To obtain the Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request to Agent (at least one (1)
Business Day before the Closing Date). Lender shall fund the Term Loan Advance
in the manner requested by the Advance Request provided that each of the
conditions precedent to the Term Loan Advance are satisfied as of the requested
Closing Date.
(c)    Interest. The principal balance of the Term Loan Advance shall bear
interest thereon from the Advance Date at the Term Loan Interest Rate based on a
year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed. The Term Loan Interest Rate will float and change on the
day the Prime Rate changes from time to time.
(d)    Payment. Borrower will pay interest on the Term Loan Advance on the first
(1st) Business Day of each month, beginning the month after the Advance Date.
Borrower shall repay the aggregate principal balance of the Term Loan Advance
that is outstanding on the day immediately preceding the Amortization Date in
equal monthly installments of principal and interest (mortgage style) beginning
on the Amortization Date and continuing on the first (1st) Business Day of each
month thereafter, until the Secured Obligations (other than inchoate indemnity
obligations) are repaid. The entire principal balance of the Term Loan Advance
and all accrued but unpaid interest hereunder, and all other Secured Obligations
with respect to the Term Loan Advance, shall be due and payable on Term Loan
Maturity Date. Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to Borrower’s account as authorized on the
ACH Authorization (i) on each payment date of all periodic obligations payable
to Lender under the Term Advance and (ii) reasonable and invoiced out-of-pocket
legal fees and costs incurred by Agent or Lender in connection with Section
11.11 of this Agreement; provided, with respect to clause (i) above, in the
event that Lender or Agent informs Borrower that Lender will not initiate a
debit entry to Borrower’s account for a certain amount of the periodic
obligations due on a specific payment date, Borrower shall pay to Lender such
amount of periodic obligations in full in immediately available funds on such
payment date; provided, further, that, with respect to clause (i) above, if
Lender or Agent informs Borrower that Lender will not initiate a debit entry as
described above later than the date that is three (3) Business Days prior to
such payment date, Borrower shall pay to Lender such amount of periodic
obligations in full in immediately available funds on the date that is three (3)
Business Days after the date on which Lender or Agent notifies Borrower of such;
provided, further, that, with respect to clause (ii) above, in the event that
Lender or Agent informs Borrower that Lender will not initiate a debit entry to
Borrower’s account for certain amount of such out-of-pocket legal fees and costs
incurred by Agent or Lender, Borrower shall pay to Lender such amount in full in
immediately available funds within three (3) Business Days. Once repaid, the
Term Loan Advance or any portion thereof may not be reborrowed.
2.2    Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal amount of the Term
Loan Advance; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.
2.3    Default Interest. In the event any payment is not paid on the scheduled
payment date (or within three (3) Business Days of the scheduled payment date,
provided that such late payment is due to an ACH Failure), an amount equal to
five percent (5%) of the past due amount shall be payable on demand, provided
that no such amount shall be payable if such nonpayment is due to Lender’s
failure to initiate debt entries pursuant to the ACH Authorization. In addition,
upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.1(c), plus five percent (5%) per annum (the
“Default Rate”). In the event any interest is not paid when due hereunder,
delinquent interest shall be added to principal and shall bear interest on
interest, compounded at the rate set forth in Section 2.1(c) or Section 2.3, as
applicable.
2.4    Prepayment. At its option upon at least seven (7) Business Days prior
notice to the Agent, Borrower may at any time prepay all or a portion of the
outstanding Advance by paying the entire principal balance (or such portion
thereof), all accrued and unpaid interest thereon, together with a prepayment
charge equal to the following percentage of the Advance amount being prepaid: if
the Advance amount is prepaid in any of the first twelve (12) months following
the Closing Date, three percent (3.0%); after twelve (12) months following the
Closing Date but on or prior to twenty four (24) months following the Closing
Date, two percent (2.0%); and thereafter, one percent (1.0%) (each, a
“Prepayment Charge”). Borrower agrees that the Prepayment Charge is a reasonable
calculation of Lender’s lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early repayment
of the Advance. Borrower shall prepay the outstanding amount of all principal
and accrued interest through the prepayment date and the Prepayment Charge upon
the occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole and
absolute discretion) agree in writing to refinance the Advance prior to the Term
Loan Maturity Date. For the avoidance of doubt, Lender and Agent hereby agree
that the Term Loan Advance hereunder does not constitute prepayment of the
Original Term Loan Advances.
2.5    End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations (other than any
inchoate indemnity obligations) become due and payable, Borrower shall pay
Lender a charge equal to six and seven-tenths of one percent (6.70%) of the
aggregate original principal amount of the Term Loan Advance extended by Lender,
which is Nine Hundred Thirty-Eight Thousand Dollars ($938,000) (the “End of Term
Charge”). Notwithstanding the required payment date of such charge, it shall be
deemed earned by Lender as of the Closing Date.
2.6    Original Loan and Security Agreement End of Term Charge. On the earliest
to occur of (i) January 1, 2019, (ii) the date that Borrower prepays the
outstanding Secured Obligations, or (iii) the date that the Secured Obligations
become due and payable, Borrower shall pay Lender a charge equal to four and
ninety-five hundredths of one percent (4.95%) of the Original Term Loan
Advances, which is Eight Hundred Forty-One Thousand Five Hundred Dollars
($841,500) (the “Original End of Term Charge”). Notwithstanding the required
payment date of such charge, it shall be deemed earned by Lender as of November
20, 2014.
2.7    Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.
2.8    Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.
SECTION 3.     SECURITY INTEREST
3.1    As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Agent a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property (but excluding thirty-five
percent (35%) of the capital stock of any Foreign Subsidiary that constitutes a
Permitted Investment); (g) Deposit Accounts; (h) Cash; (i) Goods; and all other
tangible and intangible personal property of Borrower (other than Intellectual
Property) whether now or hereafter owned or existing, leased, consigned by or
to, or acquired by, Borrower and wherever located, and any of Borrower’s
property in the possession or under the control of Agent; and, to the extent not
otherwise included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
Borrower is not granting to Agent, and Agent is not receiving from Borrower, any
grant of a security interest in (a) any of the outstanding capital stock or
other equity interests of any directly owned Foreign Subsidiary of Borrower in
excess of sixty-five percent (65%) of the voting power of all classes of such
capital stock or other equity interests of such Subsidiary entitled to vote, (b)
any particular asset if the pledge thereof or the security interest therein is
prohibited or restricted by applicable law, rule or regulation (including any
requirement to obtain the consent of any governmental authority, regulatory
authority or third party), provided that the foregoing exclusion of this clause
(b) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the UCC or other applicable law or (2) to apply to the extent that
any consent or waiver has been obtained, or is hereafter obtained, that would
permit the Agent’s security interest or Lien notwithstanding the prohibition or
restriction on the pledge of such asset, or (c) rights held under a license that
are not assignable by their terms without the consent of the licensor thereof
(but only to the extent such restriction on assignment is enforceable under
applicable law).
SECTION 4.     CONDITIONS PRECEDENT TO LOAN
The obligation of Lender to make the Term Loan Advance hereunder is subject to
the satisfaction by Borrower of the following conditions:
4.1    Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:
(a)    executed originals of the Loan Documents, Account Control Agreements, and
any other documents and instruments reasonably required by Agent to effectuate
the transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;
(b)    certified copy of resolutions of Borrower’s Board evidencing approval of
(i) the Loan and other transactions evidenced by the Loan Documents; and
(ii) the Warrant and transactions evidenced thereby;
(c)    certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;
(d)    a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;
(e)    payment of the Facility Charge and reimbursement of Agent’s and Lender’s
current expenses reimbursable pursuant to this Agreement, which amounts may be
deducted from the initial Advance;
(f)    all certificates of insurance and copies of each insurance policy
required hereunder; and
(g)    such other documents as Agent may reasonably request.
4.2    All Advances. On the Advance Date:
(a)    Agent shall have received (i) the Advance Request for the Advance as
required by Section 2.1(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request.
(b)    The representations and warranties set forth in Section 5 of this
Agreement and in Section 5 of the Warrant shall be true and correct in all
material respects on and as of the Advance Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.
(c)    Borrower shall be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after the Advance no Event of
Default shall have occurred and be continuing.
(d)    The Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.
4.3    No Default. As of the Closing Date and the Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.
SECTION 5.     REPRESENTATIONS AND WARRANTIES OF BORROWER
Borrower represents and warrants that:
5.1    Corporate Status. Borrower is a corporation duly organized, legally
existing and in good standing under the laws of the State of Delaware, and is
duly qualified as a foreign corporation in all jurisdictions in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified could reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.
5.2    Collateral. Borrower owns the Collateral and the Intellectual Property,
free of all Liens, except for Permitted Liens. Borrower has the power and
authority to grant to Agent a Lien in the Collateral as security for the Secured
Obligations .
5.3    Consents. Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
Certificate or Articles of Incorporation (as applicable), bylaws, or any, law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) except as described on Schedule 5.3, do not materially violate
any material contract or agreement or require the consent or approval of any
other Person which has not already been obtained except for consents and
approvals the failure of which to obtain could not reasonably be expected to
have a material adverse effect on Borrower’s business. The individual or
individuals executing the Loan Documents and the Warrant are duly authorized to
do so.
5.4    Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
5.5    Actions Before Governmental Authorities. Except as described on Schedule
5.5, there are no actions, suits or proceedings at law or in equity or by or
before any governmental authority now pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or its property, which would reasonably
be expected to result in liability in excess of $100,000.
5.6    Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect. Borrower
is not in default in any manner under any provision of any material agreement or
instrument evidencing Indebtedness in excess of $100,000, or any other material
agreement to which it is a party or by which it is bound, which default could
reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted where failure to do so could reasonably be expected to have
a Material Adverse Effect.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti Terrorism Law. None of the funds to be provided under this Agreement
will be used, directly or indirectly, (a) for any activities in violation of any
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations laws and regulations or (b) for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
5.7    Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto, taken as a whole for the relevant period, contained, contains
or will contain any material misstatement of fact or omitted, omits or will omit
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were, are or will be made, not
misleading at the time such statement was made or deemed made (it being
recognized by Agent and the Lenders that the projections and forecasts provided
by Borrower in good faith and based upon reasonable assumptions are not viewed
as facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
Additionally, any and all financial or business projections provided by Borrower
to Agent, whether prior to or after the Closing Date, shall be (i) provided in
good faith and based on the most current data and information available to
Borrower, and (ii) the most current of such projections provided to Borrower’s
Board.
5.8    Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed
all federal, state and local tax returns that it is required to file, (b)
Borrower has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due, which have or may become
due pursuant to such returns, and (c) Borrower has paid or fully reserved for
any tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings), in each case ((a)-(c)) except with respect to taxes
that do not exceed $25,000 in the aggregate.
5.9    Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Each of the material
Copyrights, Trademarks and Patents is valid and enforceable, no material part of
the Intellectual Property has been judged invalid or unenforceable, in whole or
in part, and no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party which could
reasonably be expected to have a material adverse effect on Borrower’s business.
Exhibit D is a true, correct and complete list of each of Borrower’s Patents,
registered Trademarks, registered Copyrights, and material agreements under
which Borrower licenses Intellectual Property from third parties (other than
shrink-wrap software licenses), together with application or registration
numbers, as applicable, owned by Borrower or any Subsidiary, in each case as of
the Closing Date. Borrower is not in material breach of, nor has Borrower failed
to perform any material obligations under, any of the foregoing contracts,
licenses or agreements and, to Borrower’s knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder which material breach could
reasonably be expected to have a material adverse effect on Borrower’s business.
5.10    Intellectual Property. Except as described on Schedule 5.10, Borrower
has, or in the case of any proposed business, will have, all material rights
with respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property owned by
Borrower without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products, except customary covenants in inbound license agreements, equipment
leases and real property leases where Borrower is the licensee or lessee.
5.11    Borrower Products. No Intellectual Property owned by Borrower or
Borrower Product has been or is subject to any actual or, to the knowledge of
Borrower, threatened litigation, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any manner Borrower’s use, transfer or licensing
thereof or that may affect the validity, use or enforceability thereof, in each
case, which could reasonably be expected to have a material adverse effect on
Borrower’s business. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Except as set forth
on the Compliance Certificate, Borrower has not received any written notice or
claim, or, to the knowledge of Borrower, oral notice or claim, challenging or
questioning Borrower’s ownership in any Intellectual Property material to
Borrower’s business (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property material to Borrower’s
business of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, in each case, is there a reasonable basis for any such claim. Neither
Borrower’s use of its Intellectual Property material to Borrower’s business nor
the production and sale of Borrower Products infringes the Intellectual Property
or other rights of others.
5.12    Financial Accounts. Exhibit E, as may be updated by Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.
5.13    Employee Loans. Except as permitted by Section 7.7(c), Borrower has no
outstanding loans to any employee, officer or director of Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of Borrower by a third party.
5.14    Subsidiaries. Borrower does not own any stock, partnership interest or
other securities of any Person, except for Permitted Investments. Attached as
Schedule 1, as may be updated by Borrower in a written notice provided after the
Closing Date, is a true, correct and complete list of each Subsidiary.
SECTION 6.     INSURANCE; INDEMNIFICATION
6.1    Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for each occurrence and $5,000,000 in the aggregate. So long
as there are any Secured Obligations outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles.
6.2    Certificates. Borrower shall deliver to Agent certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Agent (shown as “Hercules Capital, Inc., as
Agent”) is an additional insured for commercial general liability, a loss payee
for all risk property damage insurance, subject to the insurer’s approval, and a
loss payee for property insurance and additional insured for liability insurance
for any future insurance that Borrower may acquire from such insurer. Attached
to the certificates of insurance will be additional insured endorsements for
liability and lender’s loss payable endorsements for all risk property damage
insurance. All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient) or any other change adverse to Agent’s
interests. Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are reserved.
Borrower shall provide Agent with copies of each insurance policy, and upon
entering or amending any insurance policy required hereunder, Borrower shall
provide Agent with copies of such policies and shall promptly deliver to Agent
updated insurance certificates with respect to such policies.
6.3    Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable and documented out-of-pocket
costs (including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Agent and Lender harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all excise, sales or other similar taxes (excluding taxes imposed on or
measured by the net income of Agent or Lender) that may be payable or determined
to be payable with respect to any of the Collateral or this Agreement. In no
event shall any Indemnified Person be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings). This Section 6.3 shall survive the
repayment of indebtedness under, and otherwise shall survive the expiration or
other termination of, the Loan Agreement.
SECTION 7.     COVENANTS OF BORROWER
Borrower agrees as follows:
7.1    Financial Reports. Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):
(a)    as soon as practicable (and in any event within 30 days) after the end of
each calendar month, unaudited interim and year-to-date financial statements as
of the end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;
(b)    as soon as practicable (and in any event within 45 days) after the end of
last day of each of the first three fiscal quarters of each fiscal year, the
unaudited interim and year-to-date financial statements as of the end of such
applicable fiscal quarter filed with the Securities and Exchange Commission in a
Form 10-Q; provided that if a Form 10-Q is not filed, Borrower shall provide the
unaudited interim and year-to-date financial statements as of the end of such
fiscal quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
certified by Borrower’s Chief Executive Officer or Chief Financial Officer to
the effect that they have been prepared in accordance with GAAP, except (i) for
the absence of footnotes, and (ii) that they are subject to normal year end
adjustments;
(c)    (i) the unqualified audited financial statements as of the end of such
year within five (5) days of filing with the Securities and Exchange Commission
in a Form 10-K and (ii) as soon as practical (and in any event within ten (10)
days after delivery of the audit in clause (c)(i), any management report from
the accounting firm that prepared the audited financial statements included in
such Form 10-K; provided that if a Form 10-K is not filed, Borrower shall
provide, within one hundred fifty (150) days) after the end of each fiscal year,
unqualified audited financial statements as of the end of such year (prepared on
a consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows, and setting forth in
comparative form the corresponding figures for the preceding fiscal year,
certified by a firm of independent certified public accountants selected by
Borrower and reasonably acceptable to Agent, and (ii) as soon as practical (and
in any event within ten (10) days after delivery of the audit) any management
report from such accountants;
(d)     as soon as practicable (and in any event within 30 days) after the end
of each month, a Compliance Certificate in the form of Exhibit F;
(e)    promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports that Borrower has made
available to holders of its capital stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange; and
(f)    financial and business projections promptly following their approval by
Borrower’s Board, as well as budgets, operating plans and other financial
information reasonably requested by Agent (excluding any materials subject to
attorney-client privilege and attorney work-product.
Borrower shall not make any change in its (a) accounting policies or reporting
practices except for (i) any change required by GAAP through the mandate of new
procedures or (ii) any immaterial changes or (b) fiscal years or fiscal
quarters. The fiscal year of Borrower shall end on December 31.
The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: Genocea Biosciences, Inc.
Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower emails such documents or a link thereto to Agent; provided that
Borrower shall directly provide Agent all Financial Statements required to be
delivered pursuant to Section 7.1(b) and (c) hereunder.
7.2    Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including any of their attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower at reasonable times and upon reasonable notice during
normal business hours. In addition, any such representative shall have the right
to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice during normal
business hours. In addition, Agent or Lender shall be entitled at reasonable
times and intervals acceptable to Borrower to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower, provided that management and officers of Borrower are not
bound to accept any such advisement. Such consultations shall not unreasonably
interfere with Borrower’s business operations. The parties intend that the
rights granted Agent and Lender shall constitute “management rights” within the
meaning of 29 C.F.R Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or Lender with respect to any business
issues shall not be deemed to give Agent or Lender, nor be deemed an exercise by
Agent or Lender of, control over Borrower’s management or policies.
7.3    Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the Collateral. Borrower
shall from time to time procure any instruments or documents as may be requested
by Agent, and take all further action that may be necessary or desirable, or
that Agent may reasonably request, to perfect and protect the Liens granted
hereby and thereby. In addition, and for such purposes only, Borrower hereby
authorizes Agent to execute and deliver on behalf of Borrower and to file such
financing statements (including an indication that the financing statement
covers “all assets or all personal property” of Borrower in accordance with
Section 9-504 of the UCC), collateral assignments, notices, control agreements,
security agreements and other documents without the signature of Borrower either
in Agent’s name or in the name of Agent as agent and attorney-in-fact for
Borrower. Borrower shall protect and defend Borrower’s title to the Collateral
and Agent’s Lien thereon against all Persons claiming any interest adverse to
Borrower or Agent other than Permitted Liens.
7.4    Indebtedness. Borrower shall not create, incur, assume, guarantee or be
or remain liable with respect to any Indebtedness, or permit any Subsidiary to
do so, other than Permitted Indebtedness, or prepay any Indebtedness (other than
in connection with any refinancings thereof) or take any actions which impose on
Borrower an obligation to prepay any Indebtedness, except for the conversion of
Indebtedness into equity securities and the payment of cash in lieu of
fractional shares in connection with such conversion.
7.5    Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever, and shall give Agent prompt written
notice of any legal process affecting the Collateral, the Intellectual Property,
such other property and assets, or any Liens thereon, provided however, that the
Collateral and such other property and assets may be subject to Permitted Liens
except that there shall be no Liens whatsoever on Intellectual Property.
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any legal process
or Liens whatsoever (except for Permitted Liens, provided however, that there
shall be no Liens whatsoever on Intellectual Property), and shall give Agent
prompt written notice of any legal process affecting such Subsidiary’s assets.
Borrower shall not agree with any Person other than Agent or Lender not to
encumber its property other than (i) as is otherwise permitted in the definition
of “Permitted Liens” herein and “Permitted Transfers” herein, and (ii)
restrictions by reason of customary provisions restricting assignment,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements as the
case may be).
7.6    Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.
7.7    Distributions. Except as permitted in clause (iii) of the definition of
“Permitted Investments”, Borrower shall not, and shall not allow any Subsidiary
to, (a) repurchase or redeem any class of stock or other equity interest other
than pursuant to employee, director or consultant repurchase plans or other
similar agreements, provided, however, in each case the repurchase or redemption
price does not exceed the original consideration paid for such stock or equity
interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other equity interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors or guarantee the payment of any such loans granted by a
third party in excess of $100,000 in the aggregate or (d) waive, release or
forgive any Indebtedness owed by any employees, officers or directors in excess
of $100,000 in the aggregate. Notwithstanding anything to the contrary contained
herein, so long as the Borrower is in compliance, at all times, with the
Liquidity Requirement, the making of any distributions or payment of any
dividends as between the Borrower and Securities Corporation shall be permitted.
7.8    Transfers. Except for Permitted Transfers, Borrower shall not voluntarily
or involuntarily transfer, sell, lease, license, lend or in any other manner
convey any equitable, beneficial or legal interest in any material portion of
its assets.
7.9    Mergers or Acquisitions. Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of (a) a Subsidiary
which is not a Borrower into another Subsidiary or into Borrower or (b) a
Borrower into another Borrower), or acquire, or permit any of its Subsidiaries
to acquire, all or substantially all of the capital stock or property of another
Person without the prior written consent of the Agent.
7.10    Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees
or other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Agent, Lender
or the Collateral or upon Borrower’s ownership, possession, use, operation or
disposition thereof or upon Borrower’s rents, receipts or earnings arising
therefrom. Borrower shall file on or before the due date therefor all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.
7.11    Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States. Neither Borrower nor any Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has used its commercially reasonable efforts to
deliver a bailee agreement in form and substance reasonably acceptable to Agent.
7.12    Deposit Accounts. Neither Borrower nor any Subsidiary (other than
Securities Corporation) shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has an Account Control
Agreement, provided that no Account Control Agreement shall be required for any
(i) accounts securing Borrower’s reimbursement obligations under letters of
credit permitted hereunder, (ii) accounts used solely to fund payroll or
employee benefits or (iii) withholding tax, benefits, trust, escrow or fiduciary
accounts.
7.13    Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Subsidiary to execute and deliver to Agent a Joinder Agreement.
Notwithstanding anything to the contrary contained herein, Borrower shall not be
required to cause Securities Corporation to execute and deliver to Agent a
Joinder Agreement so long as Borrower remains in compliance, at all times, with
the Liquidity Requirement.
7.14    Notification of Event of Default. Borrower shall notify Agent
immediately of the occurrence of any Event of Default.
7.15    Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to refinance existing indebtedness, to pay related fees and expenses
in connection with this Agreement and for working capital and general corporate
purposes. The proceeds of the Term Loan Advance will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.
7.16    Compliance with Laws.
Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respect with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business, in each case, where
failure to do so could reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.
7.17    Financial Covenant – Liquidity. Borrower shall maintain Eligible Cash at
all times in an account in the name of Borrower and subject to an Account
Control Agreement in an amount equal to or greater than the lesser of (i) the
aggregate principal amount of the Term Loan Advance outstanding, or (ii) one
hundred percent (100%) of all Eligible Cash of Borrower and its Subsidiaries
(the “Liquidity Requirement”). For purposes of clarity, if Eligible Cash is less
than the aggregate principal amount of the Term Loan Advance outstanding,
Securities Corporation shall hold no Eligible Cash.
7.18    Transactions with Affiliates. Borrower shall not and shall not permit
any Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary, except for (a)
transactions permitted under Section 7.7, (b) Permitted Investments and (c)
transactions among Borrower and any of its Subsidiaries that has executed a
Joinder Agreement.
7.19    Post-Closing Deliverables. Borrower shall deliver to Agent within twenty
(20) business days after the Closing Date, in form and substance reasonably
satisfactory to Agent, (a) endorsements to its property and liability policies,
which endorsements shall name Agent as lender loss payee and additional insured
and provided that Agent shall receive prior notice of cancellation of such
property and liability policies in form and substance reasonably satisfactory to
Agent, and (b) fully-executed acknowledgement letters with respect to each of
(i) that certain Deposit Account Control Agreement by and among Agent, Borrower,
and Silicon Valley Bank dated as of November 20, 2014 and (ii) that certain
Securities Account Control Agreement by and among Agent, Borrower, SVB Asset
Management, and U.S. Bank, N.A., dated as of November 20, 2014.
SECTION 8.     RIGHT TO INVEST
8.1    Lender or its assignee or nominee shall have the right, in its
discretion, to participate in any Subsequent Financing (as defined in the Equity
Rights Letter Agreement) pursuant to the terms set forth in the Equity Rights
Letter Agreement.
SECTION 9.     EVENTS OF DEFAULT
The occurrence of any one or more of the following events shall be an Event of
Default:
9.1    Payments. Borrower fails to pay any amount due under this Agreement or
any of the other Loan Documents on the due date; provided, however, that an
Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or
9.2    Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6 (other than delivery of certificates of insurance pursuant to Section
6.2), 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17, 7.18, and 7.19), any
other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than fifteen (15) days (or three (3) days with
respect to a default due to the failure to deliver certificates of insurance
pursuant to Section 6.2) after the earlier of the date on which (i) Agent or
Lender has given notice of such default to Borrower and (ii) Borrower has actual
knowledge of such default or (b) with respect to a default under any of Sections
6 (other than delivery of certificates of insurance pursuant to Section 6.2),
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.16, 7.17, 7.18, and 7.19, or the
occurrence of such default; or
9.3    Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or
9.4    Representations. Any representation or warranty made by Borrower in any
Loan Document or in the Warrant shall have been false or misleading in any
material respect; or
9.5    Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its Board or majority shareholders shall take any action initiating any of the
foregoing actions described in clauses (i) through (vi); or (B) either
(i) thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or
9.6    Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered, for the payment of money, individually or in the aggregate, of
at least $100,000, or Borrower is enjoined or in any way prevented by court
order from conducting any part of its business, and such attachment, seizure,
levy, judgment, or enjoinment is not, within fifteen (15) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Advances shall be made during any fifteen
(15) day cure period; or
9.7    Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $100,000 after
giving effect to any applicable grace period thereunder (if any).
SECTION 10.     REMEDIES
10.1    General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, at the direction of the Required Lenders, at its option,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations shall automatically be
accelerated and made due and payable, in each case without any further notice or
act), (ii) Agent may, at the direction of the Required Lenders, at its option,
sign and file in Borrower’s name any and all collateral assignments, notices,
control agreements, security agreements and other documents it deems necessary
or appropriate to perfect or protect the repayment of the Secured Obligations,
and in furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest, and (iii) Agent may notify any of Borrower’s
account debtors to make payment directly to Agent, compromise the amount of any
such account on Borrower’s behalf and endorse Agent’s name without recourse on
any such payment for deposit directly to Agent’s account. Agent may exercise all
rights and remedies with respect to the Collateral under the Loan Documents or
otherwise available to it under the UCC and other applicable law, including the
right to release, hold, sell, lease, liquidate, collect, realize upon, or
otherwise dispose of all or any part of the Collateral and the right to occupy,
utilize, process and commingle the Collateral. All Agent’s rights and remedies
shall be cumulative and not exclusive.
10.2    Collection; Foreclosure. Upon the occurrence and during the continuance
of any Event of Default, Agent may, at the direction of the Required Lenders, at
any time or from time to time, apply, collect, liquidate, sell in one or more
sales, lease or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation or processing, in
such order as Agent may elect. Any such sale may be made either at public or
private sale at its place of business or elsewhere. Borrower agrees that any
such public or private sale may occur upon ten (10) calendar days’ prior written
notice to Borrower. Agent may require Borrower to assemble the Collateral and
make it available to Agent at a place designated by Agent that is reasonably
convenient to Agent and Borrower. The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be applied by Agent in
the following order of priorities:
First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s costs and professionals’ and advisors’ fees and expenses as described
in Section 11.11;
Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and
Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.
Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.
10.3    No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.
10.4    Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.
SECTION 11.     MISCELLANEOUS
11.1    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
11.2    Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States mails, with proper first class postage
prepaid, in each case addressed to the party to be notified as follows:
(a)    If to Agent:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060
(b)     If to Lender:
HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Mr. Bryan Jadot
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@herculestech.com
Telephone: 650-289-3060
(c)    If to Borrower:
Genocea Biosciences, Inc.
Attention:  Chip Clark
100 Acorn Park Drive, 5th Floor
Cambridge, Massachusetts 02140
Facsimile:  617.876.8192
Telephone:  617.715.7795
E-mail: chip.clark@genocea.com
or to such other address as each party may designate for itself by like notice.
11.3    Entire Agreement; Amendments.
(a)    This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated March 21, 2018).
(b)    Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, Agent and Borrower party to the relevant Loan Document may, from time
to time, (i) enter into written amendments, supplements or modifications hereto
and to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
Lenders or of Borrower hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest or fee payable
hereunder, or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 11.3(b)
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.17 without the written consent of Agent. Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, Lender, Agent and all future holders of the
Loans.
11.4    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
11.5    No Waiver. The powers conferred upon Agent and Lender by this Agreement
are solely to protect its rights hereunder and under the other Loan Documents
and its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.
11.6    Survival. All agreements, representations and warranties contained in
this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement. Section 6.3 of this
Agreement and the Equity Rights Letter shall survive the termination of this
Agreement.
11.7    Successors and Assigns. The provisions of this Agreement and the other
Loan Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns. Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns.
11.8    Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
11.9    Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.
11.10    Mutual Waiver of Jury Trial / Judicial Reference.
(a)    Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.
(b)    If the waiver of jury trial set forth in Section 11.10(a) is ineffective
or unenforceable, the parties agree that all Claims shall be resolved by
reference to a private judge sitting without a jury, pursuant to Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Santa Clara
County, California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.
(c)    In the event Claims are to be resolved by judicial reference, either
party may seek from a court identified in Section 11.9, any prejudgment order,
writ or other relief and have such prejudgment order, writ or other relief
enforced to the fullest extent permitted by law notwithstanding that all Claims
are otherwise subject to resolution by judicial reference.
11.11    Professional Fees. Borrower promises to pay Agent’s and Lender’s
reasonable invoiced out-of-pocket fees and expenses necessary to finalize the
loan documentation, including but not limited to reasonable attorneys fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay within ten (10) days after receipt of an invoice any and all
reasonable attorneys’ and other professionals’ fees and expenses (including fees
and expenses of in-house counsel) incurred by Agent and Lender after the Closing
Date in connection with or related to: (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof. For the avoidance of
doubt, the Facility Charge and payment of Agent’s and Lender’s current expenses
reimbursable pursuant to this Agreement (including reasonable attorneys’ fees
and expenses), shall be deducted from the Term Loan Advance on the Closing Date.
11.12    Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain shall not be disclosed to any other
Person or entity in any manner whatsoever, in whole or in part, without the
prior written consent of Borrower, except that Agent and Lender may disclose any
such information: (a) to its own directors, officers, employees, accountants,
counsel and other professional advisors and to its Affiliates if Agent or Lender
in their sole discretion determines that any such party should have access to
such information in connection with such party’s responsibilities in connection
with the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public;
(c) if required or appropriate in any report, statement or testimony submitted
to any governmental authority having or claiming to have jurisdiction over Agent
or Lender; (d) if required or appropriate in response to any summons or subpoena
or in connection with any litigation, to the extent permitted or deemed
advisable by Agent’s or Lender’s counsel; (e) to comply with any legal
requirement or law applicable to Agent or Lender; (f) to the extent reasonably
necessary in connection with the exercise of any right or remedy under any Loan
Document, including Agent’s sale, lease, or other disposition of Collateral
after an Event of Default; (g) to any participant or assignee of Agent or Lender
or any prospective participant or assignee; provided, that such participant or
assignee or prospective participant or assignee agrees in writing to be bound by
this Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents.
11.13     Assignment of Rights. Borrower acknowledges and understands that Agent
or Lender may sell and assign all or part of its interest hereunder and under
the Loan Documents to any Person or entity (an “Assignee”). After such
assignment the term “Agent” or “Lender” as used in the Loan Documents shall mean
and include such Assignee, and such Assignee shall be vested with all rights,
powers and remedies of Agent and Lender hereunder with respect to the interest
so assigned; but with respect to any such interest not so transferred, Agent and
Lender shall retain all rights, powers and remedies hereby given. No such
assignment by Agent or Lender shall relieve Borrower of any of its obligations
hereunder. Lender agrees that in the event of any transfer by it of the
Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.
11.14    Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.
11.15    Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
11.16    No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.
11.17    Agency.
(a)    Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
(b)    Lender agrees to indemnify Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by Agent under or
in connection with any of the foregoing; The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
(c)    Agent in Its Individual Capacity. The Person serving as Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.
(d)    Exculpatory Provisions. Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent shall not:
i.
be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

ii.
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that Agent is required to exercise as directed in
writing by Lender, provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and

iii.
except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and Agent shall not be liable for the failure to disclose, any
information relating to Borrower or any of its Affiliates that is communicated
to or obtained by any Person serving as the Agent or any of its Affiliates in
any capacity.

(e)    Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of Lender or as Agent shall believe in good
faith shall be necessary, under the circumstances or (ii) in the absence of its
own gross negligence or willful misconduct.
(f)    Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.
(g)    Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.
11.18    Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.
11.19    Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Loan and Security Agreement effective as of the date
hereof.  Anything contained herein to the contrary notwithstanding, this
Agreement is not intended to and shall not serve to effect a novation of the
“Secured Obligations” (as defined in the Original Loan and Security Agreement). 
Instead, it is the express intention of the parties hereto to reaffirm the
indebtedness, obligations and liabilities created under the Original Loan and
Security Agreement which is secured by the Collateral pursuant to the terms of
the applicable Loan Documents.  Each Borrower acknowledges and confirms that the
liens and security interests granted pursuant to the applicable Loan Documents
secure the applicable indebtedness, liabilities and obligations of Borrower to
the Lenders under the Original Loan and Security Agreement, as amended and
restated by this Agreement, the Loan Documents shall continue in full force and
effect in accordance with their terms unless otherwise amended by the parties
thereto, and that the term “Secured Obligations” as used in the Loan Documents
(or any other term used therein to describe or refer to the indebtedness,
liabilities and obligations of Borrower to Agent and the Lenders) includes,
without limitation, the indebtedness, liabilities and obligations of Borrower
under this Agreement, and under the Original Loan and Security Agreement, as
amended and restated hereby, as the same further may be amended, modified,
supplemented and/or restated from time to time.  The Loan Documents and all
agreements, instruments and documents executed or delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Agreement.  Each reference to the “Loan
and Security Agreement” in any Loan Document shall mean and be a reference to
this Agreement (as further amended, restated, supplemented or otherwise modified
from time to time).  Cross-references in the Loan Documents to particular
section numbers in the Original Loan and Security Agreement shall be deemed to
be cross-references to the corresponding sections, as applicable, of this
Agreement.
(SIGNATURES TO FOLLOW)



IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.
BORROWER:
GENOCEA BIOSCIENCES, INC.
Signature:    /s/ William D. Clark
Print Name:    William D. Clark
Title:        President, CEO & Secretary
        



Accepted in Palo Alto, California:
AGENT:
HERCULES CAPITAL, INC.
Signature:    /s/ Melanie Grace
Print Name:    Melanie Grace
Title:        Secretary
LENDER:
HERCULES CAPITAL, INC.
Signature:    /s/ Melanie Grace
Print Name:    Melanie Grace
Title:        Secretary
        
Table of Exhibits and Schedules
Exhibit A:    Advance Request
        Attachment to Advance Request
Exhibit B:    Promissory Note
Exhibit C:    Name, Locations, and Other Information for Borrower
Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts
Exhibit F:    Compliance Certificate
Exhibit G:    Joinder Agreement
Exhibit H:    ACH Debit Authorization Agreement
Exhibit I:    Investment Policy
Schedule 1    Subsidiaries
Schedule 1.1    Commitments
Schedule 1A    Existing Permitted Indebtedness
Schedule 1B    Existing Permitted Investments
Schedule 1C    Existing Permitted Liens
Schedule 5.3    Consents, Etc.
Schedule 5.5    Actions Before Governmental Authorities
Schedule 5.8    Tax Matters
Schedule 5.10    Intellectual Property




EXHIBIT A
ADVANCE REQUEST
To:     Agent:    Date:        __________, 2018
Hercules Capital, Inc. (the “Agent”)
    400 Hamilton Avenue, Suite 310
    Palo Alto, CA 94301
    Facsimile: 650-473-9194
    Attn:
Genocea Biosciences, Inc. (“Borrower”) hereby requests from Hercules Capital,
Inc. (“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____ (the “Advance Date”) pursuant to
the Loan and Security Agreement among Borrower, Agent and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.
Please:
(a)    Issue a check payable to Borrower    ________
or
(b)    Wire Funds to Borrower’s account    ________
Bank: _____________________________
    Address: _____________________________
     _____________________________
    ABA Number: _____________________________
    Account Number: _____________________________
    Account Name: _____________________________
Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied, waived or shall be satisfied upon the making of the
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance in all
material respects with all the terms and provisions set forth in each Loan
Document on its part to be observed or performed; and (iv) that as of the
Advance Date, no fact or condition exists that would (or would, with the passage
of time, the giving of notice, or both) constitute an Event of Default under the
Loan Documents. Borrower understands and acknowledges that Agent has the right
to review the financial information supporting this representation and, based
upon such review in its sole discretion, Lender may decline to fund the
requested Advance.
Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.
Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.
Executed as of [ ], 20[ ].
BORROWER:
GENOCEA BIOSCIENCES, INC.
SIGNATURE:________________________
TITLE:_____________________________
PRINT NAME:______________________
ATTACHMENT TO ADVANCE REQUEST
Dated: _______________________
Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:
Name:
Genocea Biosciences, Inc.

Type of organization:
Corporation

State of organization:
Delaware

Organization file number:
4204354    

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:



EXHIBIT B
PROMISSORY NOTE
$[ ],000,000
Advance Date: ___ __, 20[ ]
 
Maturity Date: _____ ___, 20[ ]

FOR VALUE RECEIVED, Genocea Biosciences, Inc., a Delaware corporation (the
“Borrower”) hereby promises to pay to the order of Hercules Capital, Inc., a
Maryland corporation or the holder of this Note (the “Lender”) at 400 Hamilton
Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment as the
holder of this Secured Term Promissory Note (this “Promissory Note”) may specify
from time to time in writing, in lawful money of the United States of America,
the principal amount of [ ] Million Dollars ($[ ],000,000) or such other
principal amount as Lender has advanced to Borrower, together with interest at a
floating rate equal to the greater of either (i) seven and one quarter of one
percent (7.25%), or (ii) the sum of (A) seven and one quarter of one percent
(7.25%), plus (B) the Prime Rate minus five percent (5.0%) per annum based upon
a year consisting of 360 days, with interest computed daily based on the actual
number of days in each month.
This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated [ ], 2018, by
and among Borrower, Hercules Capital, Inc., a Maryland corporation (the “Agent”)
and the several banks and other financial institutions or entities from time to
time party thereto as lender (as the same may from time to time be amended,
modified or supplemented in accordance with its terms, the “Loan Agreement”),
and is entitled to the benefit and security of the Loan Agreement and the other
Loan Documents (as defined in the Loan Agreement), to which reference is made
for a statement of all of the terms and conditions thereof. All payments shall
be made in accordance with the Loan Agreement. All terms defined in the Loan
Agreement shall have the same definitions when used herein, unless otherwise
defined herein. An Event of Default under the Loan Agreement shall constitute a
default under this Promissory Note.
Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.
[Signature page follows]


BORROWER FOR ITSELF AND
ON BEHALF OF ITS SUBSIDIARIES:    GENOCEA BIOSCIENCES, INC.
By:    
                        Title:    


EXHIBIT C
NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER
1. Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:
Name:
Genocea Biosciences, Inc.

Type of organization:
Corporation

State of organization:
Delaware

Organization file number:
4204354    

2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:
Name:    N/A
Used during dates of:    N/A
Type of Organization:    N/A
State of organization:    N/A
Organization file Number: N/A    
Borrower’s fiscal year ends on 12/31
Borrower’s federal employer tax identification number is: 51-0596811
    
3. Borrower represents and warrants to Agent that its chief executive office is
located at 100 Acorn Park Drive 5Th Floor, Cambridge MA 02140.
EXHIBIT D
BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES


See attached.



COPYRIGHTS


N/A


PATENTS
Genocea Biosciences GEN-003 Intellectual Property
Patents and Patent Applications I: GEN-003 Compositions
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
HSV-2 001a + 001b: GENOCEA-OWNED
COMPOSITIONS AND METHODS FOR ELICITING AN IMMUNE RESPONSE TO HERPES SIMPLEX
VIRUS TYPE 2


(HSV-2 001a family)
VACCINES AGAINST HERPES SIMPLEX VIRUS


(HSV-2 001b family)
VACCINES AGAINST HERPES SIMPLEX VIRUS TYPE 2: COMPOSITIONS AND METHODS FOR
ELICITING AN IMMUNE RESPONSE


NB: priority to 5 provisionals in 001a and 001b families above.


(HSV-2 001a + 001b family)
Flechtner Skoberne
Long *Siber




(Genocea)
PROV 1
US 61/180,784
22 May, 2009
Converted
PROV 2
US 61/235,628
August 20, 2009
Converted
PROV 3 *
US 61/305,918
February 18, 2010
Converted
Long Flechtner




(Genocea)
PROV 4
US 61/240,587
September 8, 2009
Converted
PROV 5
US 61/240,626
September 8, 2009
Converted
Long Flechtner Skoberne Siber


(Genocea)
PAR
US 12/786,425
May 24, 2010
Issued US Patent 8,617,564


December 31, 2013


(expires May 24, 2030 + 166 days of PTA = Nov 6, 2030)


Published: US 2010/0330112 December 30, 2010
CONT 1
US 14/077,676
[November 12, 2013]
Issued US Patent 9,895,436 February 20, 2018


(expires May 24, 2030; no PTA)


Published: US 2014/0227307 August 14, 2014
DIV 1
US 15/860,742
[January 3, 2018]
Pending
PCT 1
PCT/US2010/035998 May 24, 2010
Nationalized


Published: WO 2010/135747 November 25, 2010


30 Month Nat’l Phase: November 22, 2011
AU 2010 249330
Granted AU Patent No. 2010249330
BR PI 1012811-5
Pending
CA 2797937
Pending
 
 
CN 2010 80033258.1
Granted CN Patent ZL2010 80033258.1
CN Div1 201611104488.8
Pending
EP 10778532.1
Pending


EPO Pub No. 2432504 March 28, 2012
HK 12109133.5
Pending via EP
ID W00 2011 04538
Granted ID Patent No. P000037357
IL 216508
Granted IL Patent 216508
IN 9854/DELNP/2011
Pending
JP 2012-512087
Granted JP Patent No. 5771605
JP Div 2015-129772
Granted JP Patent No. 6096839
KR 10-2011-7030122
Granted KR Patent No. 10-1746872
MX/a/2011/012347
Granted MX Patent No. 326881
MY PI 2011005631
Granted MY Patent 159500A
NZ 597182
Granted NZ Patent No. 597182
 
Abandoned (precautionary filing)
RU 2011 147153
Granted RU Patent 2585961
SG 201108653-5
Granted SG Patent No. 176207
ZA 2011/09444
Granted ZA Patent No. 2011/09444
HERPES SIMPLEX VIRUS TYPE 2: COMPOSITIONS AND METHODS FOR ELICITING AN IMMUNE
RESPONSE




(NB: same spec as PCT 1, different claims; recombined with claims of PCT1 for
Nat’l Phase.)
Long
Flechtner
Skoberne


(Genocea)
PCT 2
PCT/US2010/036000
May 24, 2010
Abandoned in favor of PCT 1


Published:


WO 2010/135749 November 25, 2010





Patents and Patent Applications II: GEN-003 + Antiviral Combo; GEN-003
Maintenance
Dosing
 
 
 
 
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
HSV-2 004: GENOCEA-OWNED
METHODS AND COMPOSITIONS FOR TREATING HERPES


(GEN-003 + Antiviral Combo)
Hetherington


(Genocea)
PROV 1
US 62/401,148 September 28, 2016
Converted
PAR
US 15/717,849 September 27, 2017
Pending
PCT
PCT/US2017/053835 September 27, 2017
Pending 30 Month Nat’l Phase: March 28, 2019
HSV-2 005: GENOCEA-OWNED
METHODS AND COMPOSITIONS FOR TREATING HERPES


(GEN-003 Maintenance Dosing)
Heineman Hetherington Natenshon


(Genocea)
PROV 1
US 62/500,992 May 3, 2017
Pending
PAR
tbd
(converting on May 3, 2018)
PCT
tbd
(converting on May 3, 2018)



Patents and Patent Applications III: ISCOM Adjuvants, incl. Matrix-M2
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
ISCOM PREPARATION AND USE THEREOF
Morein Lovgren-Bengtsson




(Isconova AB, now Novavax,
Inc.)
PAR
SE 0202110-3
July 5, 2002
Granted SE Patent No. 03738849.3
PCT
PCT/SE2003/001180 July 7, 2003
Nationalized


Published: WO 2004/004762 January 15, 2004
AU
Granted AU Patent No. 2003-245220
BR P10312472-0
Granted BR Patent No. 200312472A
CA 2491457
Granted CA Patent No. 2 491 457
EP 03738849.3
Granted EP Patent No. 1 539 231
June 24, 2009


Validated: AT, BE, CH, DE, DK, ES, FR, GB, HU, IT, NL
JP 2006-511451
Granted JP Patent No. 4636877
February 23, 2011
NZ
Granted NZ Patent No. 537661
 
Abandoned Published: US 2006/0121065 June 8, 2006
US CONT1 14/587,116 [December 31, 2014]
Pending Published: US 2015/0209425 July 30, 2015
ZA
Granted ZA Patent No. 2005/0073
aka “QWT”: IN-LICENSED
QUIL A FRACTION WITH LOW TOXICITY AND USE THEREOF
Morein Lovgren-Bengtsson Ekstrom Ranlund Hu


(Isconova AB, now Novavax,
Inc.)
PAR
SE 0301998-1 July 7, 2003
Granted SE Patent No. 04749076.8
PCT
PCT/SE2004/01038 July 7, 2004
Nationalized


Published: WO 2005/002620 January 13, 2005
AU
Granted AU Patent No. 2004-254152
BR P10412444-8
Granted BR Patent No. 200412444A
CA 2529363
Granted CA Patent No. 2 529 363
EP 04749076.8
Granted EP Patent No. 1 648 505
September 9, 2009


Validated: AT, CH, DE, DK, ES, FR, GB, IT, PL, NL
JP 2007-527386
Granted JP Patent No. 4731475 July 27, 2011
NZ
Granted NZ Patent No. 544299
US 10/562,866
Issued US Patent 8,821,881
September 2, 2014


(773 days PTA = expires August 19, 2026)


Published:
US 2006/0239963 October 26, 2006
US CONT 1 14/445,690 [July 29, 2014]
Abandoned
Published:
US 2014/0335049 November 13, 2014
ZA
Granted ZA Patent No. 2006/00151



Genocea Biosciences Intellectual Property
(co-owned with Boston Children’s Hospital)
Patents and Patent Applications I: Strep. pneumoniae Program
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
STREP. PNEUMONIAE 001a + 001b, 001c, 001d, 001e: GENOCEA CO-OWNED WITH BCH
ANTIGENS IDENTIFIED IN SCREENS OF MURINE OR HUMAN T CELLS, AND METHODS FOR
ELICITING AN IMMUNE RESPONSE TO STREPTOCOCCUS PNEUMONIAE


(S. pneu 001a family)
Gierahn Malley


(Genocea; Boston Children’s Hospital)
PROV 1
61/221,541
June 29, 2009
Converted
PROV 2
61/240,616 September 8, 2009
Converted
PROV 3
61/316,267
March 22, 2010
Converted
VACCINES AGAINST STREPTOCOCCUS PNEUMONIAE


(S. pneu 001b family)
Malley Gierahn


(Boston Children’s Hospital; Genocea)
PROV 1
61/240,598 September 8, 2009
Converted
VACCINES AND COMPOSITIONS AGAINST STREPTOCOCCUS PNEUMONIAE NB. Priority to 4
provisionals in 001a and 001b families above.


(S. pneu 001a + 001b family) aka CMCC 1857
Gierahn Malley


(Genocea; Boston
Children’s Hospital)
PAR
12/826,084 June 29, 2010
Pending Published: US 2011/0020386 January 27, 2011
PCT 1
PCT/US2010/040406 June 29, 2010
Nationalized Published: WO 2011/008548 January 20, 2011 30 Month Nat’l Phase:
December 29, 2011
AU 2010 273708
Granted AU Patent No. 2010273708
BR PI 1011919-1
Pending
CA 2803061
Pending
CN 201080038874.6
Abandoned in favor of Div1 Published: CN 102548572A July 4, 2012
CN Div1 201710169055.9
Pending
EP 10800303.9
Pending


EPO Pub No. 2448592 May 9, 2012
HK 12113099.9
Pending via CN
ID W00 2012 00369
Granted ID Patent No. IDP000045600
IL 217166
Pending
IN 791/DELNP/2012
Pending
JP 2012-518575
Granted JP Patent No. 5931724
KR 10-2012-7001971
Granted KR Patent No. 10-1748453
MX/a/2012/000158
Pending
MY PI 20116340
Pending
NZ 597858
Granted NZ Patent No. 597858
RU 2011153032
Granted RU Patent No. 2580299
SG 2011 096898
Abandoned
SG Div1 10201403702S
Pending
ZA 2012/00702
Pending
VACCINES AND COMPOSITIONS AGAINST STREPTOCOCCUS PNEUMONIAE


(S. pneu 001c family)


aka CMCC 2249
Gierahn Malley


(Genocea; Boston Children’s Hospital)


Additional inventor: Alderson (PATH) for B + T cell combo aspects of PROV 1 and
PCT 2
PROV 1
61/434,818 January 20, 2011


(SP1912 and B+T cell Ag combos)
Converted
PAR (not PATH)
13/355,468 January 20, 2012


(SP1912)
Issued US Patent No. 9,393,294 
July 19, 2016


(expires Jan 20, 2032; no PTA)


(Maintenance fee due 2020)


Published: US2012/0189649 July 26, 2012
DIV 1
US 15/180,844 [June 13, 2016]
Pending


Published; US2017/0157234 June 8, 2017
PCT 1


(not PATH)
PCT/US2012/022128 January 20, 2012


(SP1912)
Nationalized


Published: WO2012/100234 July 26, 2012 30


Month Nat’l Phase: July 20, 2013
AU 2012 207089
Granted AU Patent No. 2012207089
BR 112013018642-9
Pending
CA 2861313
Pending
CN 201280006067.5
Pending
CN Div 1 2016 10211251.3 (precautionary)
Pending
EP 12736908.0
Pending


EPO Pub No. 2665490
November 27, 2013
HK 14105692.4
Pending via CN
ID W00201303721
Granted ID Patent No. IDP000041447B
IL 227554
Granted IL Patent No. 227554
IN 7348/DELNP/2013
Pending
JP 2013-550649
Granted JP Patent No. 6126993
KR 10-2013-7021818
Pending
MX/a/2013/008358
Granted MX Patent No. 344120
MY PI2013002729
Allowed
NZ 614460
Granted NZ Patent No. 614460
NZ Div1 709927 (precautionary)
Abandoned
RU 2013138563
Granted RU Patent No. 2623174
SG 2013 05549-6
Abandoned
SG Div1 10201600435
Pending
ZA 2013/06236
Pending
PCT2
PCT/US2012/022127 January 20, 2012 (B+T cell Ag combos)


Abandoned in favor of PCT 1 Nat’l Phase Published: WO2012/100233 July 26, 2012
30 Month Nat’l Phase: July 20, 2013
 
 
 
AU 2012 207088
Abandoned
FUSED ANTIGEN VACCINES AND COMPOSITIONS AGAINST STREPTOCOCCUS PNEUMONIAE


(S. pneu 001d family)


aka CMCC 2409
Flechtner Malley


(Genocea; Boston Children’s Hospital)
PROV 1
61/589,267 January 20, 2012 (T cell Ag fusions)
Converted
PCT 1
PCT/US2013/022309 January 18, 2013


(T cell Ag fusions w/ GAGA data)
Pending


Published/republished: WO2013/109995 July 25, 2013 and September 12, 2014


30 Month Nat’l Phase July 18, 2014
AU 2013209513
Accepted Oct 5, 2017
CA 2897020
Abandoned (can reinstate by Jan 18, 2019)
EP 13738798.1
Pending EPO Pub No. 2804627 November 26, 2014
JP 2014-553490
Pending
JP Div1 2017-91198 (precautionary)
Pending
US 14/373,179
Issued US Patent No. 9,765,125 September 19, 2017


(expires January 20, 2032; terminal
 
disclaimer against ‘294 patent)


(Maintenance fee due 2021)


Published: US2015/0056239 February 5, 2015
PCT2
PCT/US2013/022311 January 18, 2013 (T cell Ag fusions w/out GAGA data)
Abandoned in favor of PCT 1 No publication
FUSED ANTIGEN VACCINES AND COMPOSITIONS AGAINST STREPTOCOCCUS PNEUMONIAE


(S. pneu 001e family: limited B+T cell Ag fusions)
Maisonneuve Briles Munzer


(PATH; U Alabama; Genocea)
PROV 1
61/676,276 July 26, 2012
Converted
 
 
PCT4-
PCT/US2013/052352 July 26, 2013
Abandoned Jan 2015 Published: WO 2014/018904 January 30, 2014 30 Month Nat’l
Phase: January 26, 2015







Patents and Patent Applications II: Lipidation as Th17 Adjuvant
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
TH17 ADJUVANT 001: GENOCEA CO-OWNED WITH BCH AND ABANDONED
INDUCTION OF TH17 IMMUNE
RESPONSE
Giorahn Malley


(Genocea; Boston Children’s Hospital)
PROV
61/609 171
March 9, 2012
Converted
PCT4
PCT/US2013/029907 March 8, 2013
Abandoned


Published: WO 2013/134656 September 12, 2013 30 Month Nat’l Phase September 9,
2014



Genocea Biosciences Intellectual Property:
Antigen Discovery Platform (ATLAS™) and Immuno-Oncology
Patents and Patent Applications I: Antigen Discovery Platform (ATLAS™)
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
ANTIGEN DISCOVERY PLATFORM 001: IN-LICENSED
BACTERIA EXPRESSING NONSECRETED CYTOLYSIN AS INTRACELLULAR MICROBIAL DELIVERY
VEHICLES TO EUKARYOTIC CELLS (PARENT)


INTRACELLULAR DELIVERY VEHICLES (CONTINUATIONS)
Portnoy
Higgins


(U California)
PAR
US 09/133,914 August 13, 1998
Issued, Re-examined US Patent 6,004,815 December 21, 1999


(expires August 13, 2018; no PTA)


Re-examination No. 90/008,860 Re-exam Certificate: October 14, 2008
CONT 1
US 09/469,197 [December 21, 1999]
Issued, Re-examined US Patent 6,287,556 September 11, 2001


(expires August 13, 2018; no PTA)


Re-examination No. 90/008,859 Re-exam Certificate: October 14, 2008
CONT 2
US 09/949,109 [September 7, 2001]
Issued, Re-examined US Patent 6,599,502 July 29, 2003


(expires August 13, 2018; no PTA)


Re-examination No. 90/008,857 Re-exam Certificate: October 14, 2008
CONT 3
US 10/627,452 [July 25, 2003]
Abandoned in favor of
CONT4
Published:
US 2004/115221 June 17, 2004
CONT 4
US 11/861,413 [September 26, 2007]
Abandoned
Published:
US 2008/166366 July 10, 2008
PCT4-
PCT/US1999/18466 August 13, 1999
Nationalized
Published:
WO 2000/09733 February 24, 2000
 
AU, CA, EP, JP
Abandoned
EPO Pub No.1105512
June 13, 2001
ANTIGEN DISCOVERY PLATFORM 002: IN-LICENSED
COMPOSITIONS AND METHODS OF IDENTIFYING ANTIGENS


(aka HU2659; covers both antigen screening methods and single Chlamydia antigen
CT788)
License to Type I Licensed Products (comprising Harvard Chlamydia antigens)
terminated by Genocea December 8, 2014, fully effective March 8, 2015—applies to
any residual claims to CT788 in HU2659
Higgins
Gierahn
Roan
Starnbach
(Harvard U)
PROV
1
US 60/775,462 February 21, 2006
Converted
PROV
2
US 60/817,471 June 29, 2006
Converted
PCT 1
PCT/US2007/004675 February 21, 2007
Nationalized
Published:
WO 2007/098255 August 30, 2007


30 Month Nat’l Phase: August 21, 2008
AU 2007217515
Granted AU Patent No. 2007-217515
CA 2642748
Granted CA Patent No. 2642748
CA Div1 2954644 [January 12, 2017]
Pending
EP 07751440.4 (CT788 only)
Abandoned Granted EP Patent 2 024 538 November 14, 2012 Validated: CH, DE, FR,
GB, NL
EP Div1 12006532.1 [September 17, 2012]
Granted EP Patent 2 537 932
Validated: BE, CH, DE, FR, GB, IR, NE
EP Div2 16158036.0
Pending


EPO Pub No. 3042958 July 13, 2016
US 12/224,074 [August 15, 2008]
Issued US Patent 9,051,564
June 9, 2015


(expires December 7, 2031, incl. 1750 days of PTA)


Published:
US 2011/0076288 March 31, 2011
US CONT1 14/705,815 [May 6, 2015]
Issued US Patent 9,920,314
March 20, 2018


(expires June 19, 2028, incl. 484 days of PTA)


Published:
US 2016/0090589 March 31, 2016
US CONT2 15/894,537 [February 12, 2018]
Pending
CN, IN
Abandoned
ANTIGEN DISCOVERY PLATFORM 003: GENOCEA-OWNED
ANTIGEN SCREENING SYSTEM
Flechtner
Gierahn
(Genocea)
PROV
1
US 61/077,323 July 1, 2008
Converted
PAR
US 12/496,171 July 1, 2009
Issued US Patent 8,313,894
November 20, 2012
(expires August 20, 2030, incl. 415 days of PTA)
Published:
US 2010/0048418 February 25, 2010
 
 
CONT 1
US 13/627,332 [September 26, 2012]
Issued US Patent 9,045,791
June 2, 2015
(expires Aug 23, 2029, incl. 53 days of PTA)
Published US 2013/0102496 April 25, 2013
 
 
CONT 2
US 14/700,573 [Apr 30, 2015]
Issued US Patent 9,873,870
Jan 23, 2018
(expires July 1, 2029; no PTA, terminal disclaimer against PAR)
Published: US 2016/0083717 March 24, 2016
 
 
DIV1
US 15/846,602 [Dec 19, 2017]
Pending
 
 
PCT 1
PCT/US2009/049406 July 1, 2009
Nationalized
Published: WO 2010/002993 January 7, 2010
30 Month Nat’l Phase: January 3, 2011
 
 
 
AU 2009266924
Granted AU Patent No. 2009-266924
 
 
 
AU Div1 2016201551 [March 10, 2016]
Pending
 
 
 
CA 2728927
Allowed
as of May 26, 2017
 
 
 
CA Div1 2987102 [December 19, 2017]
Pending
 
 
 
EP 09774443.7
Pending
EPO Pub. No. 2300828 March 30, 2011

Patents and Patent Applications II: Immuno-Oncology
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
IMMUNO-ONCOLOGY 001: GENOCEA-OWNED
TREATMENT METHODS
Flechtner Broom
PROV 1
US 62/473,899 March 20, 2017
Converted
 
(Genocea)
PROV 2
US 62/484,258 April 11, 2017
Converted
 
 
PROV 3
US 62/583,233 November 8, 2017
Converted
 
 
PAR
US 15/927,067 March 20, 2018
Pending
 
 
PCT
PCT/US2018/023442 March 20, 2018
Pending


30-month Nat’l Phase: September 20, 2019



Genocea Biosciences Intellectual Property:
Other HSV-2 Programs (not GEN-003)
Patents and Patent Applications I: HSV-2 Prophylactic and DNA Vaccine Programs
TITLE
INVENTORS (ASSIGNEE)
APP TYPE
SERIAL NO. FILING DATE
STATUS ISSUE, PUB’N, 30 MONTH NAT’L PHASE DATES
HSV-2 002: GENOCEA-OWNED
VACCINES AGAINST HERPES SIMPLEX VIRUS TYPE 2: COMPOSITIONS AND METHODS FOR
ELICITING AN IMMUNE RESPONSE




(Construct for potential prophylactic vaccine composition. Às of December 18,
2017: abandon this family except for issued US patent. CPi instructed December
21, 2017 to NOT pay annuities/maintenance except for issued US patent.)
Long
Flechtner
Skoberne
(Genocea)
PROV 1
US 61/417,089 November 24, 2010
Converted
PCT 1
PCT/US2011/062120 November 23, 2011
Nationalized


Published/republished: WO 2012/074881 June 7, 2012 and September 13, 2012


30 Month Nat’l Phase: May 24, 2013
AU 2011 336894
Granted AU Patent No. 2011-336894
CA 2856697
Pending
EP 11844992.5
Pending


EPO Pub No. 2643014 October 12, 2013
JP 2013-541060
Granted JP Patent No. 6055776
US 13/989,119
(Maintenance fee due 2021)
Issued US Patent 9,782,474 Oct 10, 2017


(expires November 23, 2031; no PTA)


Published: US2013/0337000 December 24, 2013
HSV-2 003:
NUCLEIC ACID VACCINES AGAINST HERPES SIMPLEX VIRUS TYPE 2: COMPOSITIONS AND
METHODS FOR ELICITING AN IMMUNE RESPONSE
Long
Flechtner
Skoberne
(Genocea)
PROV
1
US 61/563,507 November 23, 2011
Converted
PCT 1
PCT/US2012/066241 November 21, 2012
Pending


Published WO 2013/078299 May 30, 2013


30 Month Nat’l Phase: May 23, 2014
AU 2012 340712
Granted AU Patent No. 2012-2340712
CA 2,885,693
Pending
EP 12851895.8
Pending


EPO Pub No. 2782597 October 1, 2014
JP 2014-543554
Granted JP Patent No. 6199878
 
 
 
US 14/360,137
Issued US Patent 9,624,273 April 18, 2017
(expires November 21, 2032; no PTA)
Published:
US 2014/0328870
November 6, 2014





TRADEMARKS
Registered Marks:
•
GENOCEA BIOSCIENCES and “Macy” design

o
Int’l Class 42: Research and development of vaccines

o
Service Mark Registration No. 3,627,700 (May 26, 2009)

o
First use/in commerce December 2008

o
US Application Serial No. 77/232,690

•
“Macy” design

o
Int’l Class 42: Research and development of vaccines

o
Service Mark Registration No. 3,627,701 (May 26, 2009)

o
First use/in commerce December 2008

o
US Application Serial No. 77/232,698

•
“Macy” design

o
Int’l Class 5: Vaccines

o
Service Mark Registration No. 4,671,241 (January 13, 2015)

o
First use in commerce June 2014

o
US Application Serial No. 86/304,063

o
also WIPO Madrid Protocol Registration No. 1 230 976 (November 4, 2014) for AU,
CN, CTM (EU), IN, IL, JP, MX, NZ, NO, KR, RU, SG, CH, TR; and foreign
applications/registrations under Paris Convention for AR, BR, CA, ID, MY, TH,
VZ, ZA

•
GENOCEA

o
Int’l Class 5: Vaccines

o
Int’l Class 42: Research and development of vaccines

o
Service Mark Registration No. 4,801,942 (September 1, 2015)

o
First use/in commerce August 2012

o
US Application Serial No. 86/181,328;

o
also WIPO Madrid Protocol Registration No. 1 218 398 (June 18, 2014) for AU, CN,
CTM (EU), IN, IL, JP, MX, NZ, NO, KR, RU, SG, CH, TR; and foreign
applications/registrations under Paris Convention for AR, BR, CA, ID, MY, TH,
VZ, ZA







LICENSES


Other Party:
Agreement type:
Effective Date:
Covers:
Regents of the University of California aka UC Berkeley
Exclusive License [commercial use; all fields]
Aug 18, 2006 [expires with patent rights on Aug 13, 2018]
Use of Listeriolysin (LLO), antigen screening, delivery: US Patents 6,004,815;
6,287,556; 6,599,502; and now- abandoned continuation app’s
President and Fellows of Harvard College
Exclusive License [commercial use; Type I, Type II Products and Services, not
limited by field]






Amended and Restated License Agreement [commercial use; Type I, Type II Licensed
Products and Services, not limited by field]


Partial Termination Letter
Nov 30, 2007 [superseded]














Nov 19, 2012 [expires with patent rights Dec 7, 2031 in US; Feb 21, 2027 exUS]








Dec 8, 2014
[fully effective Mar 8, 2015]
Harvard Case No. HU2659 (PCT/US07/004675)
[also Chlamydia antigens: HU2847(PCT/US08/009282) and HU3095 (PCT/US08/013298)]






See above
















Terminates license to Type I Licensed Products only, ie Chlamydia antigens:
HU2847 (PCT/US08/009282 family); HU3095 (PCT/US08/013298 family); and residual
claims to CT788 in HU2659 family





GEN-004 (Streptococcus pneumoniae) Program
Children’s Medical Center Corporation dba Children’s Hospital Boston (CHB) aka
Boston Children’s Hospital
Exclusive License Agreement [commercial use; prevention and treatment of S.
pneu]


Amendment No. 1








Amended and Restated Exclusive License Agreement




Side Letter
Feb 18, 2010
[superseded]










Mar 30, 2011
[superseded]






Mar 29, 2012
[expires with patent rights of CMCC 2409 on Jan 18, 2033]


Mar 23, 2012
Jointly-owned applications on SPN antigens.








Updates table of licensed IP Jointly-owned applications on SPN antigens.












Clarifies share of sublicense payments



GEN-003 (HSV-2) Program
University of Pennsylvania
Tangible Research Materials License Agreement


Tangible Research Materials License Agreement






Tangible Research Materials License Agreement


Tangible Research Materials License Agreement








Memorandum of Understanding
May 4, 2009 [expires May 4, 2019]


Oct 7, 2014 [expires Oct 7, 2024]






Aug 21, 2015 [expires Aug 21, 2025]






Sept 24, 2015 [expires Sept 24, 2025]




Oct 27, 2015 [expires Aug 21, 2025]
gD2t construct






Hybridoma producing mAb against gH/gL; also rabbit polyclonal Abs and protein


Six hybridomas producing mAbs to gD2 (eventually for lot release of product)


gH/gL purified protein






Terms for a commercial license to any of 7 hybridomas against gD2; elect license
during term of TRM license above
Expression Systems, LLC
Commercial License Agreement
Aug 15, 2013


[Annual fees due until Sept 2022]
BestBac baculovirus expression vector
Galen Research Ltd
License of Copyright
July 20, 2015 [signed July 29, 2015; “for duration of study and thereafter (for)
marketing”]
Recurrent Genital Herpes Quality of Life Questionnaire, Herpes Symptom
Checklist, and Herpes Outbreak Impact Questionnaire
Northwestern
University
Materials License Agreement










Side Letter
Dec 17, 2015 [retroactive to June 1, 2011; expires June 1, 2021]




Aug 16, 2016
Herpes virus reporter constructs HSV-2 333/Gal and HSV-1 KOS/tk12 (Dr. Richard
Longnecker lab)


Authorizes transfer to CRO



Adjuvants
Isconova AB, now Novavax, Inc.
License and Collaboration Agreement + Exhibits + Amendments




Amendment No. 1


Amendment No. 2






Amendment No. 3




Amendment No. 4




Amendment No. 5


Amendment No. 6
Aug 5, 2009








Mar 19, 2010


June 18, 2010 [confirmed June 24, 2010]


Aug 17, 2010




Aug 16, 2011




Oct 19, 2011


Feb 6, 2012
Matrix-M2: research collaboration, manufacturing and supply


Cost of clinical supplies


Selection of Genocea exclusive and non-exclusive fields


Replacement excluded field


Replacement exclusive and non-exclusive fields


Extension of time


Revision of cost
Oncovir, Inc.
License and Supply Agreement
Jan 26, 2018


[active until terminated; Royalty Term expires Dec 2028]
Supply of Hiltonol (poly IC-LC adjuvant);
Oncovir IP (US 7,439,349;
US 7,834,064; US 8,592,391; EP 1778186)



EXHIBIT E
BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS




ACCOUNT
ACCOUNT DETAILS
HRA
[* * *]
SVB Analysis Checking
[* * *]
SVB Collateral MMA
[* * *]
SVB Asset Management (MM & Treasuries)
[* * *]
Oppenheimer (MM & CDs)
[* * *]
Oppenheimer
[* * *]



[Borrower please update accordingly]
EXHIBIT F
COMPLIANCE CERTIFICATE
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Reference is made to that certain Amended and Restated Loan and Security
Agreement dated [ ], 2018 and all ancillary documents entered into in connection
with such Amended and Restated Loan and Security Agreement all as may be amended
from time to time, (hereinafter referred to collectively as the “Loan
Agreement”) by and among Hercules Capital, Inc., the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”) and Genocea Biosciences, Inc. (the “Borrower”) as Borrower. All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.
The undersigned is an officer of the Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies in his/her individual capacity as an
officer of the Borrower and not in his/her individual capacity that in
accordance with the terms and conditions of the Loan Agreement, the Borrower is
in compliance for the period ending ___________ of all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct in all material respects on and as of the date of
this Compliance Certificate with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, after giving effect in all cases to any standard(s)
of materiality contained in the Loan Agreement as to such representations and
warranties. Attached are the required documents supporting the above
certification. The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.
 
REPORTING REQUIREMENT
REQUIRED
CHECK IF ATTACHED
 
 
Interim Financial Statements
Monthly within 30 days
 
 
 
Interim Financial Statements
Quarterly within 45 days for first three quarters/ Form 10-Q
 
 
 
Audited Financial Statements
FYE within 150 days/Form 10-K
 
 
 
FINANCIAL COVENANT
REQUIRED
ACTUAL
 
 
Liquidity
Lesser of (i) the aggregate principal amount of the Term Loan Advance
outstanding, or (ii) one hundred percent (100%) of all Eligible Cash of Borrower
and its Subsidiaries. For purposes of clarity, if Eligible Cash is less than the
aggregate principal amount of the Term Loan Advance outstanding, Securities
Corporation shall hold no Eligible Cash


 
 
Has the Borrower received any written notice or claim, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property
material to Borrower’s business (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property material to
Borrower’s business of the owner thereof) or suggesting that any third party has
any claim of legal or beneficial ownership with respect thereto? If yes, provide
details below:


Yes
No

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Subsidiary or Affiliate, as applicable.
 
 
Depository AC #
Financial Institution
Account Type (Depository / Securities)
Last Month Ending Account Balance
Purpose of Account
BORROWER Name/Address:
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 
BORROWER SUSIDIARY / AFFILIATE COMPANY Name/Address
 
 
1
 
 
 
 
 
2
 
 
 
 
 
3
 
 
 
 
 
4
 
 
 
 
 
5
 
 
 
 
 
6
 
 
 
 
 
7
 
 
 
 
 
 



Very Truly Yours,
GENOCEA BIOSCIENCES, INC.
By:
____________________________

Name: _____________________________
Its:
____________________________

EXHIBIT G
FORM OF JOINDER AGREEMENT
This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [ ],
20[ ], and is entered into by and between__________________., a ___________
corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).
RECITALS
A. Subsidiary’s Affiliate, GENOCEA BIOSCIENCES, INC. (“Borrower”) [has
entered/desires to enter] into that certain Amended and Restated Loan and
Security Agreement dated [ ], 2018, with the several banks and other financial
institutions or entities from time to time party thereto as lender
(collectively, the “Lender”) and Agent, as such agreement may be amended (the
“Loan Agreement”), together with the other agreements executed and delivered in
connection therewith;
B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;
AGREEMENT
NOW THEREFORE, Subsidiary and Agent agree as follows:
1.
The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.
By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [ ], (b) neither Agent nor Lender shall have
any duties, responsibilities or obligations to Subsidiary arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, (c) that if Subsidiary is covered by Borrower’s insurance,
Subsidiary shall not be required to maintain separate insurance or comply with
the provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as
long as Borrower satisfies the requirements of Section 7.1 of the Loan
Agreement, Subsidiary shall not have to provide Agent separate Financial
Statements. To the extent that Agent or Lender has any duties, responsibilities
or obligations arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith, those duties,
responsibilities or obligations shall flow only to Borrower and not to
Subsidiary or any other Person or entity. By way of example (and not an
exclusive list): (i) Agent’s providing notice to Borrower in accordance with the
Loan Agreement or as otherwise agreed among Borrower, Agent and Lender shall be
deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to Borrower
shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall have no
right to request an Advance or make any other demand on Lender.

3.
Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

4.
Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO JOINDER AGREEMENT]
SUBSIDIARY:
_________________________________.
    
By:            
Name:            
Title:             
Address:
            
            
Telephone: ___________
Facsimile: ____________
AGENT:
HERCULES CAPITAL, INC.

By:____________________________________
Name:__________________________________
Title: ___________________________________

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060
EXHIBIT H
ACH DEBIT AUTHORIZATION AGREEMENT
Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Re: Amended and Restated Loan and Security Agreement dated April [______], 2018,
and as amended from time to time by and among Genocea Biosciences, Inc.
(“Borrower”), Hercules Capital, Inc., as agent (“Agent”) and the lenders party
thereto (collectively, the “Lender”) (the “Agreement”)
In connection with the above referenced Agreement, Borrower hereby authorizes
Agent to initiate debit entries for (i) the periodic payments due under the
Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below. Borrower authorizes the depository institution named below to
debit to such account.
 
DEPOSITORY NAME
SILICON VALLEY BANK 
BRANCH
3003 TASMAN DRIVE 
CITY
SANTA CLARA 
STATE AND ZIP CODE
CALIFORNIA, 95054 
TRANSIT/ABA NUMBER
121140399 
ACCOUNT NUMBER
3300542794 



This authority will remain in full force and effect so long as any amounts are
due under the Agreement.


GENOCEA BIOSCIENCES, INC.
_________________________________________
(Borrower)(Please Print)
By: _________________________________________
Date: ________________________________________


Acknowledged and agreed to:
AGENT:
HERCULES CAPITAL, INC.

By:___________________________________
Name:_________________________________
Title: _________________________________

LENDER:
HERCULES CAPITAL, INC.

By:___________________________________
Name:_________________________________
Title: _________________________________

Address:
400 Hamilton Ave., Suite 310
Palo Alto, CA 94301
Facsimile: 650-473-9194
Telephone: 650-289-3060

SCHEDULE 1
SUBSIDIARIES
Genocea Securities Corp., a Massachusetts securities corporation.




SCHEDULE 1.1
COMMITMENTS
LENDER
TERM COMMITMENT
HERCULES CAPITAL, INC.
$14,000,000
TOTAL COMMITMENTS
$14,000,000






SCHEDULE 1A
EXISTING PERMITTED INDEBTEDNESS


None.






























SCHEDULE 1B
EXISTING PERMITTED INVESTMENTS




None.


SCHEDULE 1C
EXISTING PERMITTED LIENS


None.


SCHEDULE 5.3
CONSENTS, ETC.




None.




SCHEDULE 5.5
ACTIONS BEFORE GOVERNMENTAL AUTHORITIES


Emerson v. Genocea Biosciences et al., U.S. District Court (Mass.), Civil Action
No. 17-cv-12137-PBS. In 2017, three purported shareholders filed placeholder
complaints against the Borrower and certain of its officers alleging violations
of the federal securities laws in connection with with the Borrower’s
disclosures related to GEN-003, a Phase 3-ready investigational immunotherapy
for the treatment of genital herpes infections. On February 12, 2018, the Court
appointed the Genocea Investor Group (a group of five purported shareholders) as
lead plaintiff in the consolidated proposed class action, and appointed
Scott+Scott LLP, Levi & Korsinsky LLP, and Block & Leviton LLP as lead counsel.
The lead plaintiff filed an amended complaint on March 30, 2018. The defendants
anticipate filing a motion to dismiss on May 14, 2018, and intend to contest the
case vigorously.


Kahr v. William Clark et al., U.S. District Court (Del.), Civil Action No.
18-cv-00186-UNA. On January 31, 2018, Barry Kahr, a purported Company
shareholder, filed a putative shareholder derivative complaint against certain
of the Borrower’s officers and directors, naming the Borrower as a derivative
defendant. The complaint alleges violations of the Securities Exchange Act of
1934 and Rule 14a-9 in connection with disclosures made in the Borrower’s
Schedule 14A Proxy Statement, filed with the SEC on April 21, 2017. The
complaint also alleges claims for breach of fiduciary duty, unjust enrichment,
and waste of corporate assets. No defendant has been served in this action.


SCHEDULE 5.8
TAX MATTERS


None.


SCHEDULE 5.10
INTELLECTUAL PROPERTY


None.
2285337.4



